Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1,
a) term “the measured position of the spot” (lines 13-14) lacks antecedent basis;
b) functions “acquire the information…” and “make a display device display…” are indefinite because they are not attributed to any structure in the claim.  It appears that Applicant intended to recite a “processor” as structure for performing these functions (see claim 2).
As to claim 2, term “the processor” lacks antecedent basis.
As to claim 11, term “the processor” lacks antecedent basis.
As to claim 14, term “the processor” lacks antecedent basis.
As to claim 15, assuming claim 1 was intended to recite a processor for performing the functions of  the “marker creation unit” and “display control unit” (see rejections of claims 1 and 2 above), recitation of an additional processor (“A processor for the endoscope system…”) is indefinite as to whether this is referring to a different processor or is meant to be referring to the processor previously recited.
Dependent claims inherit those defects.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-6, 10-11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided in the previous Office Action) in view of Vickers (U.S. Pat. 5,677,536).
As to claim 1, Motohida discloses a measurement support device comprising: 
a head (measurement light generator 1, light guide 3, prism 4, Fig.1, [0011],[0031]) including a collimator (measurement light generator focuses light into a beam, [0011]) that emits measurement auxiliary light emitted from a light source as a collimated beam; 
an imaging unit (optical system 7b, imaging element 7a) that acquires an image of a subject ([0012],[0013]), on which a spot is formed with the measurement auxiliary light emitted from the head, via an imaging optical system (optical system 7b) and an imaging element (imaging element 7a); 
a storage unit (implicit part of the primary calculation circuit 17 and secondary arithmetic circuit 18 of processor 9, Fig.1) that stores information indicating a relationship between the position of the spot on the imaging element and an actual size of the subject (conversion tables and formulas are “stored” in the processor 9, [0015], such tables and formulas are used to determine the relationship between the position of the spot (2D coordinates of spot in image, [0013]) and the size of the object being measured (called observation unit 51), [0013], [0015]-[0021]); such tables and formulas constitute “information indicating a relationship between each of the plurality of predetermined positions of the spot on the imaging element and a corresponding actual size of the subject”); 
a processor (processor 9) that acquires the information indicating the relationship from the storage unit on the basis of the measured position of the spot (based on the relationship information, the display control circuit “controls calculation results and display of images during measurement”, [0013]), and creates a marker indicating the actual size by obtaining a number of pixels corresponding to the marker on the imaging element on the basis of the acquired information (implicit part of processor 9 creates a ruler 23, Fig.15, [0033] indicating the actual size of the object being measured; the ruler will be made of pixels, the number of pixels required to display such ruler will be more or less depending on the actual size being indicated, e.g. spacing between ruler lines); and makes a display device display the image of the subject on which the spot is formed and the marker, and the marker be displayed in the vicinity of the spot in the image of the subject ([0013],[0033], Fig.15), 
wherein the head emits measurement auxiliary light of which an optical axis has an inclination angle that is not 0 degrees with respect to an optical axis of the imaging optical system (e.g. Fig.4), and crosses a field angle of the imaging optical system (e.g. Fig.4), in a case where the optical axis of the measurement auxiliary light is projected on a plane including the optical axis of the imaging optical system (projected on the YZ plane, as seen in Fig.5, which includes the optical axis (Z axis) of the imaging optical system).
Although Motohida teaches that the information indicating the relationship between the measured spot and the actual size of the subject (e.g. conversion tables or conversion formulas, [0015]) is “stored” in the processor (“storing”, [0015]), Motohida fails to explicitly disclose that such information is stored in a “memory”.  If not inherent in Motohida, one of ordinary skill would recognize that processors normal include “memory” to store operational instructions (in this case, the tables and formulas and instructions to apply them).  Vickers is cited to evidence that a conventional processor includes a ROM (memory) for storing values, look up tables, formulas, etc. and a RAM (memory) for performing the programmed functions (see col.11, lines 21-27).  It would have been obvious to one of ordinary skill in the art to have used a conventional processor for the processor of Motohida, which will include a memory for storing the information, in order to provide the predictable result of performing the functions required by the Motohida processor.
As to claim 3, the optical axis of the measurement auxiliary light emitted from the head is present in the plane (the measurement auxiliary light optical axis extends through the YZ plane, Fig.5).
As to claim 4, the optical axis of the measurement auxiliary light emitted from the head intersects the optical axis of the imaging optical system in the plane (shown intersecting the optical axis (Z) in Fig.5).
As to claim 5, the head has an optical member (prism 4, [0031], Fig.13) that changes an emission direction of the measurement auxiliary light emitted from the collimator and that changes the emission direction of the measurement auxiliary light such that an angle formed in the plane between the optical axis of the measurement auxiliary light emitted by the head and the optical axis of the imaging optical system becomes the inclination angle (Fig.5).
As to claim 6, the optical member is a prism member having an apex angle depending on the inclination angle ([0031], Fig.13).
As to claim 10, the inclination angle is 1.1 degrees or more and 50.2 or less in a case where the optical axis of the measurement auxiliary light is projected on the plane (measurement auxiliary light is angled at any angle from greater than zero, Fig.6, to what appears to be about 45 degrees, Fig.7, depending on the desired resolution/accuracy, [0022]-[0023])
As to claim 11, Motohida discloses an endoscope system that comprises: the measurement support device according to claim 1 (see description of claim 1 above).
As to claim 15, assuming only one processor (see 112(b) rejection above), Motohida discloses a processor (processor 9 as set forth above) for the endoscope system according to claim 11, the processor is configured to drive the light source (note connection of processor 9 to measurement light control unit 2, Fig.1).
As to claim 17, Motohida discloses a measurement support method using a measurement support device including a head (measurement light generator 1, light guide 3, prism 4, Fig.1, [0011],[0031]) including a collimator (measurement light generator focuses light into a beam, [0011]) that emits measurement auxiliary light emitted from a light source as a collimated beam, an imaging unit (optical system 7b, imaging element 7a) that acquires an image of a subject ([0012],[0013]), on which a spot is formed with the measurement auxiliary light emitted from the head, via an imaging optical system (optical system 7b) and an imaging element (imaging element 7a), and a storage unit (implicit part of the primary calculation circuit 17 and secondary arithmetic circuit 18 of processor 9, Fig.1) that stores information indicating a relationship between each of a plurality of predetermined positions of the spot on the imaging element and a corresponding actual size of the subject (conversion tables and formulas are stored in the circuits of the processor 9, [0015]-[0021], such tables and formulas used to indicate the relationship between of the position of the spot and the size of the object being measured (called observation unit 51), [0013]), the method comprising: emitting the measurement auxiliary light such that an optical axis of the auxiliary light has an inclination angle that is not 0 degrees with respect to an optical axis of the imaging optical system in a case where an optical axis of the measurement auxiliary light emitted from the head is projected on a plane including the optical axis of the imaging optical system (angled light beam L1 in Fig.5); acquiring an image of the subject, on which the spot is formed with the measurement auxiliary light, via the imaging unit ([0012],[0013]); measuring the position of the spot on the imaging element on the basis of the image of the subject (measurement light detection circuit 16 of processor 9, Fig.1, calculates 2D coordinates of spot in image, [0013]); acquiring the information indicating the relationship from the storage unit on the basis of the measured position of the spot, and creating a marker indicating the actual size by obtaining a number of pixels corresponding to the marker on the imaging element on the basis of the acquired information (based on the relationship information, the display control circuit “controls calculation results and display of images during measurement”, [0013], and creates a ruler 23, Fig.15, [0033] indicating the actual size of the object being measured; the ruler will be made of pixels, the number of pixels required to display such ruler will be more or less depending on the actual size being indicated, e.g. spacing between ruler lines); and making a display device display the image of the subject on which the spot is formed and the marker, and the marker be displayed in the vicinity of the spot in the image of the subject ([0013],[0033], Fig.15).
Although Motohida teaches that the information indicating the relationship between the measured spot and the actual size of the subject (e.g. conversion tables or conversion formulas, [0015]) is “stored” in the processor (“storing”, [0015]), Motohida fails to explicitly disclose that such information is stored in a “memory”.  If not inherent in Motohida, one of ordinary skill would recognize that processors normal include “memory” to store operational instructions (in this case, the tables and formulas and instructions to apply them).  Vickers is cited to evidence that a conventional processor includes a ROM (memory) for storing values, look up tables, formulas, etc. and a RAM (memory) for performing the programmed functions (see col.11, lines 21-27).  It would have been obvious to one of ordinary skill in the art to have used a conventional processor for the processor of Motohida, which will include a memory for storing the information, in order to provide the predictable result of performing the functions required by the Motohida processor.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided in the previous Office Action) in view of Vickers (U.S. Pat. 5,677,536), as set forth above with respect to claim 1, and further in view of Salvati et al. (U.S. Pat. 5,070,401, hereinafter “Salvati”).
Motohida, as set forth above with respect to claim 1, fails to disclose that the memory stores information indicating a distortion aberration of a lens constituting the imaging optical system, and wherein the processor causes the marker to be displayed while creating the marker on the basis of a position at which the marker is displayed and the information indicating the distortion aberration of the lens stored in the memory.  However, Salvati teaches, in a similar measurement endoscope system (Fig.1), to store calibration and distortion correction data (col.3, line 26-51) and use this data to correct the image as well an any information being overlaid on the image, including markers, cursors, measurement numbers, etc. (col.4, lines 23-30).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have stored calibration and distortion correction data in the system of Motohida and apply such information to the image, as well as indicia being displayed on the image, to correct for distortion of the image which generally occurs in the peripheral areas of the optics field of view.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Vickers (U.S. Pat. 5,677,536), as set forth above with respect to claim 1, and further in view of Melsky et al. (US 2017/0189108, hereinafter “Melsky”) and Sakiyama (U.S. Pat. 5,669,871), as evidenced by Chown (U.S. Pat. 4,290,667).
	Motohida discloses collimating the measurement auxiliary light and transmitting such light through a light guide to the prism to reflect the light at the desired angle ([0011]) but fails to disclose the particulars of such arrangement.  Thus, with regards to claims 7-8, Motohida fails to disclose that 1) the light guide is a single mode optical fiber (claim 7); 2) that the collimator is disposed at the distal end of the optical fiber (claim 7); 3) that the collimator is a graded index type lens (claim 8).  However, Melsky teaches a suitable arrangement of elements when transmitting laser light to the distal end of a surgical device in order to project a spot of light at a particular angle.  Melsky teaches that an optical fiber (402, Fig.15) can transmit the light to a collimating graded index lens (404,Fig.15) before being reflected at a particular angle by a reflector (406, Fig.15) as described in paragraph [0092].  Although Melsky does not mention that the optical fiber offers single mode transmission of the light, Sakiyama teaches that using a single mode optical fiber to transmit laser light is desirable over a multi-mode fiber (col.6, line 61 to col.7, line 2).  Given the state of the art as taught by Melsky and Sakiyama, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a single mode optical fiber as the light guide of Motohida, and to have collimated the light after transmission through such fiber as a suitable equivalent alternative to the arrangement of Motohida to provide the predictable result of emitting a spot of light to a target region (claim 7).
	Furthermore, although Melsky doesn’t explicitly mention the direction of refractive index grading in the collimating graded index lens (i.e. a refractive index is highest on an optical axis and decreases radially outward), Chown evidences that a radially refractive index medium that collimates the light has a refractive index that decreases with distance from the axis.  Thus, by using a collimating graded index lens as taught by Melsky, the refractive index grading direction will meet the limitation of claim 8.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Vickers (U.S. Pat. 5,677,536), as set forth above with respect to claim 1, and further in view of Melsky et al. (US 2017/0189108, hereinafter “Melsky”) and Sakiyama (U.S. Pat. 5,669,871), as evidenced by Chown (U.S. Pat. 4,290,667), as set forth above with respect to claim 8, and further in view of Aldridge et al. (US 2002/0136498, hereinafter “Aldridge”).
As set forth above with respect to claim 8, it would have been obvious to use a graded index type lens to collimate the light as taught by Melsky.  Melsky does not disclose use of a graded index type optical fiber for the same purpose.  However, Aldridge teaches that a graded index type optical fiber can be used as an alternative to a graded index type lens when collimating a beam from an optical fiber (see [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a graded index type optical fiber as an equivalent alternative to the graded index type fiber to provide the predictable result of collimating the beam of light exiting the optical fiber.

Claims 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Vickers (U.S. Pat. 5,677,536), as set forth above with respect to claim 11, and further in view of Sakiyama (U.S. Pat. 5,669,871).
As to claim 12, Motohida discloses head at the distal end of a generic endoscope (Fig.1) for use with the measurement system and thus fails to disclose the particulars of the endoscope, including that the endoscope has an insertion part to be inserted into a test object, the insertion part having a distal end rigid part and a bent part connected to a proximal end side of the distal end rigid part, and a soft part connected to a proximal end side of the bent part, and an operating part connected to a proximal end side of the insertion part.  Sakiyama is just one of numerous references that teach conventional parts of an endoscope, including an insertion part (6, Fig.1) to be inserted into a test object, the insertion part having a distal end rigid part (11, Fig.1) and a bent part (12, Fig.1) connected to a proximal end side of the distal end rigid part, and a soft part (not numbered but shown in Fig.1 as part between the bent part 12 and operating part 7) connected to a proximal end side of the bent part, and an operating part (7, Fig.1) connected to a proximal end side of the insertion part.  Since Motohida only mentions a generic endoscope, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use any known endoscope for the generic endoscope of Motohida, including the one taught by Sakayama, since endoscopes with the parts as claimed are known in the endoscope art.
As to claim 14, Motohida discloses that the spot of measurement light can be recognized in the image based on using a filter on the imaging element that corresponds to the wavelength of light (see [0030]) (i.e. using a color filter with the highest sensitivity to the measurement light) but fails to explicitly disclose that the CCD is a color imaging element with a plurality of filter color.  Sakayama discloses what is known in the art: to provide a CCD element with a plurality of filters (e.g. mosaic filter) over the plurality of pixels (col.5, lines 13-23) in order to provide a color image (col.8, lines 16-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the CCD element with a mosaic filter of a plurality of colors as this is conventionally implemented in the endoscope art to provide a color image of the field of view. 
As to claim 16, Motohida, as set forth above with respect to claim 15, fails to disclose the type of light source.  Sakayama teaches, in the same field of endeavor, to use a laser light source (i.e. laser diode 56, Fig.2, col.5, lines 42-44), which requires a drive unit (39, Fig.2), as the measurement light generator in a similar endoscope measurement apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser light source of the measurement light generator in Motohida since Sakayama teaches that such type of light source is suitable for use in an endoscope measurement system.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Regarding the Motohida reference, Applicant argues that Motohida does not disclose “a memory that stores information indicating a relationship between each of a plurality of predetermined positions of the spot on the imaging element and a corresponding actual size of the subject”.  Although Motohida’s “conversion tables or conversion formulas” (Motohida: [0015]) that are used to indicate the relationship between each of a plurality of predetermined positions of the spot on the imaging element (e.g. different 2D coordinates of the spot in the image) and the actual size of the subject (“the size of the observation unit 51 on the display screen”, [0013]) are disclosed as being “stored” in the processor (9), Motohida fails to explicitly disclose a “memory” for storing this information.  However, as set forth in the rejections appearing above, use of a memory for storing this information in a processor (instead of however it is stored in the processor 9) is not novel and would be considered as obvious to one of ordinary skill in the art.  Therefore, rejections over Motohida are being maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al. (US 6,283,483): see teaching of using precalculated tables stored in memory for indicating a relationship between parameters OR, alternatively, using stored equations that indicate the relationship through calculations (col.7, lines 2-43).
	Wheeler (US 5,250,979): see teaching of using real-time calculations for determining parameter relationships or pre-defined stored look-up tables for indicating the parameter relationships (col.99, line 47 to col.100, line 10).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795